
	
		II
		110th CONGRESS
		1st Session
		S. 467
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Dodd (for himself,
			 Mr. Grassley, Mr. Wyden, Mr.
			 Bingaman, Mr. Durbin, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to expand the
		  clinical trials drug data bank.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Access to Clinical Trials Act of
			 2007 or the FACT
			 Act.
		2.PurposeIt is the purpose of this Act—
			(1)to create a
			 publicly accessible national data bank of clinical trial information comprised
			 of a clinical trial registry and a clinical trial results database;
			(2)to foster
			 transparency and accountability in health-related intervention research and
			 development;
			(3)to maintain a
			 clinical trial registry accessible to patients and health care practitioners
			 seeking information related to ongoing clinical trials for serious or
			 life-threatening diseases and conditions; and
			(4)to establish a
			 clinical trials results database of all publicly and privately funded clinical
			 trial results regardless of outcome, that is accessible to the scientific
			 community, health care practitioners, and members of the public.
			3.Clinical trials
			 data bank
			(a)In
			 GeneralSubsection (i) of section 402 of the
			 Public Health Service Act (42 U.S.C.
			 282), as amended by Public Law 109–482, is amended—
				(1)in paragraph
			 (1)(A), by striking for drugs for serious or life-threatening diseases
			 and conditions;
				(2)in paragraph (2),
			 by striking available to individuals with serious and all that
			 follows through the period and inserting accessible to patients, other
			 members of the public, health care practitioners, researchers and the
			 scientific community. In making information about clinical trials publicly
			 available, the Secretary shall seek to be as timely and transparent as
			 possible.;
				(3)by redesignating
			 paragraphs (4) and (5), as paragraphs (8) and (9), respectively;
				(4)by striking
			 paragraph (3) and inserting the following:
					
						(3)The data bank shall include the
				following:
							(A)(i)A registry of clinical
				trials (in this subparagraph referred to as the registry) of
				health-related interventions (whether federally or privately funded).
								(ii)The registry shall include
				information for all clinical trials conducted to test the safety or
				effectiveness (including comparative effectiveness) of any drug, biological
				product, or device (including those drugs, biological products, or devices
				approved or cleared by the Secretary) intended to treat serious or
				life-threatening diseases and conditions, except those Phase I clinical trials
				conducted to test solely the safety of an unapproved drug or unlicensed
				biological product, or pilot or feasibility studies conducted to confirm the
				design and operating specifications of an unapproved or not yet cleared medical
				device. For purposes of this section, Phase I clinical trials are trials
				described in section 313.12(a) of title 21, Code of Federal Regulations (or any
				successor regulations).
								(iii)The registry may include information
				for—
									(I)Phase I clinical trials conducted
				to test solely the safety of an unapproved drug or unlicensed biological
				product, or pilot or feasibility studies conducted to confirm the design and
				operating specifications of an unapproved or not yet cleared medical device
				with the consent of the responsible person; and
									(II)clinical trials of other
				health-related interventions with the consent of the responsible person.
									(iv)The information to be included in the
				registry under this subparagraph shall include the following:
									(I)Descriptive information, including
				a brief title, trial description in lay terminology, trial phase, trial type,
				trial purpose, description of the primary and secondary clinical outcome
				measures to be examined in the trial, the time at which the outcome measures
				will be assessed, and the dates and details of any revisions to such
				outcomes.
									(II)Recruitment information, including
				eligibility and exclusion criteria, a description of whether, and through what
				procedure, the manufacturer or sponsor of the investigation of a new drug will
				respond to requests for protocol exception, with appropriate safeguards, for
				single-patient and expanded protocol use of the new drug, particularly in
				children, a statement as to whether the trial is closed to enrollment of new
				patients, overall trial status, individual site status, and estimated
				completion date. For purposes of this section the term completion
				date means the date of the last visit by subjects in the trial for the
				outcomes described in subclause (I).
									(III)Location and contact information,
				including the identity of the responsible person.
									(IV)Administrative data, including the
				study sponsor and the study funding source.
									(V)Information pertaining to
				experimental treatments for serious or life-threatening diseases and conditions
				(whether federally or privately funded) that may be available—
										(aa)under a treatment investigational new
				drug application that has been submitted to the Secretary under section
				360bbb(c) of title 21, Code of Federal Regulations; or
										(bb)as a Group C cancer drug (as defined by
				the National Cancer Institute).
										(B)(i)A clinical trial
				results database (in this subparagraph referred to as the
				database) of health-related interventions (whether federally or
				privately funded).
								(ii)The database shall include
				information for all clinical trials conducted to test the safety or
				effectiveness (including comparative effectiveness) of any drug, biological
				product, or device (including those drugs, biological products, or devices
				approved or cleared by the Secretary), except those Phase I clinical trials
				conducted to test solely the safety of an unapproved drug or unlicensed
				biological product, or pilot or feasibility studies conducted to confirm the
				design and operating specifications of an unapproved or not yet cleared medical
				device.
								(iii)The database may include information
				for—
									(I)Phase I clinical trials conducted
				to test solely the safety of an unapproved drug or unlicensed biological
				product, or pilot or feasibility studies conducted to confirm the design and
				operating specifications of an unapproved or not yet cleared medical device
				with the consent of the responsible person; and
									(II)clinical trials of other
				health-related interventions with the consent of the responsible person.
									(iv)The information to be included in the
				database under this subparagraph shall include the following:
									(I)Descriptive information,
				including—
										(aa)a brief title;
										(bb)the drug, biological product or device
				to be tested;
										(cc)a trial description in lay
				terminology;
										(dd)the trial phase;
										(ee)the trial type;
										(ff)the trial purpose;
										(gg)demographic data such as age, gender, or
				ethnicity of trial participants;
										(hh)the estimated completion date for the
				trial; and
										(ii)the study sponsor and the study funding
				source.
										(II)A description of the primary and
				secondary clinical outcome measures to be examined in the trial, the time at
				which the outcome measures will be assessed, and the dates and details of any
				revisions to such outcomes.
									(III)The actual completion date of the
				trial and the reasons for any difference from such actual date and the
				estimated completion date submitted pursuant to subclause (I)(ii). If the trial
				is not completed, the termination date and reasons for such termination.
									(IV)A summary of the results of the
				trial in a standard, non-promotional summary format (such as ICHE3 template
				form), including the trial design and methodology, results of the primary and
				secondary outcome measures as described in subclause (II), summary data tables
				with respect to the primary and secondary outcome measures, including
				information on the statistical significance or lack thereof of such
				results.
									(V)Safety data concerning the trial
				(including a summary of all adverse events specifying the number and type of
				such events, data on prespecified adverse events, data on serious adverse
				events, and data on overall deaths).
									(VI)Any publications in peer reviewed
				journals relating to the trial. If the trial results are published in a peer
				reviewed journal, the database shall include a citation to and, when available,
				a link to the journal article.
									(VII)A description of the process used
				to review the results of the trial, including a statement about whether the
				results have been peer reviewed by reviewers independent of the trial
				sponsor.
									(VIII)If the trial addresses the
				safety, effectiveness, or benefit of a use not described in the approved
				labeling for the drug, biological product, or device, a statement, as
				appropriate, displayed prominently at the beginning of the data in the registry
				with respect to the trial, that the Food and Drug Administration—
										(aa)is currently reviewing an application
				for approval of such use to determine whether the use is safe and
				effective;
										(bb)has disapproved an application for
				approval of such use;
										(cc)has reviewed an application for approval
				of such use but the application was withdrawn prior to approval or disapproval;
				or
										(dd)has not reviewed or approved such use as
				safe and effective.
										(IX)If data from the trial has not
				been submitted to the Food and Drug Administration, an explanation of why it
				has not been submitted.
									(X)A description of the protocol used
				in such trial to the extent necessary to evaluate the results of such
				trial.
									(4)(A)(i)Not later than 90 days
				after the date of the completion of the review by the Food and Drug
				Administration of information submitted by a sponsor in support of a new drug
				application, or a supplemental new drug application, whether or not approved by
				the Food and Drug Administration, the Commissioner of Food and Drugs shall make
				available to the public the full reviews conducted by the Administration of
				such application, including documentation of significant differences of opinion
				and the resolution of those differences.
								(ii)When submitting information in
				support of a new drug application or a supplemental new drug application, the
				sponsor shall certify, in writing, that the information submitted to the Food
				and Drug Administration complies with the requirements of the Federal Food,
				Drug, and Cosmetic Act and that such information presented is accurate.
								(iii)If the sponsor fails to provide
				certification as specified under clause (ii), the Secretary shall transmit to
				the sponsor a notice stating that such sponsor shall submit the certification
				by the date determined by the Secretary. If, by the date specified by the
				Secretary in the notice under this clause, the Secretary has not received the
				certification, the Secretary, after providing the opportunity for a hearing,
				shall order such sponsor to pay a civil monetary penalty of $10,000 for each
				day after such date that the certification is not submitted.
								(iv)If the Secretary determines, after
				notice and opportunity for a hearing, that the sponsor knew or should have
				known that the information submitted in support of a new drug application or a
				supplemental new drug application was inaccurate, the Secretary shall order
				such sponsor to pay a civil monetary penalty of not less than $100,000 but not
				to exceed $2,000,000 for any 30-day period.
								(B)(i)The Secretary shall
				deposit the funds collected under subparagraph (A) into an account and use such
				funds, in consultation with the Director of the Agency for Healthcare Research
				and Quality, to fund studies that compare the clinical effectiveness of 2 or
				more treatments for similar diseases or conditions.
								(ii)The Secretary shall award funding
				under clause (i) based on a priority list established not later than 6 months
				after the date of enactment of the FACT Act by the Director of the Agency for
				Healthcare Research and Quality and periodically updated as determined
				appropriate by the Director.
								(C)Not later than 90 days after the date
				of the completion of a written consultation on a drug concerning the drug’s
				safety conducted by the Office of Surveillance and Epidemiology, regardless of
				whether initiated by such Office or outside of the Office, the Commissioner of
				Food and Drugs shall make available to the public a copy of such consultation
				in full.
							(D)Nothing in this paragraph shall be
				construed to alter or amend section 301(j) or section 1905 of title 18, United
				States Code.
							(E)This paragraph shall supersede
				section 552 of title 5, United States Code.
							(5)The information described in
				subparagraphs (A) and (B) of paragraph (3) shall be in a format that can be
				readily accessed and understood by members of the general public, including
				patients seeking to enroll as subjects in clinical trials.
						(6)The Secretary shall assign each
				clinical trial a unique identifier to be included in the registry and in the
				database described in subparagraphs (A) and (B) of paragraph (3). To the extent
				practicable, this identifier shall be consistent with other internationally
				recognized and used identifiers.
						(7)To the extent practicable, the
				Secretary shall ensure that where the same information is required for the
				registry and the database described in subparagraphs (A) and (B) of paragraph
				(3), a process exists to allow the responsible person to make only one
				submission.
						;
				and
				(5)by adding at the
			 end the following:
					
						(10)In this section, the term
				clinical trial with respect to the registry and the database
				described in subparagraphs (A) and (B) of paragraph (3) means a research study
				in human volunteers to answer specific health questions, including treatment
				trials, prevention trials, diagnostic trials, screening trials, and quality of
				life
				trials.
						.
				(b)Actions of
			 Secretary Regarding Clinical TrialsSection 402 of the
			 Public Health Service Act (42 U.S.C.
			 282), as amended by Public Law 109–482, is amended—
				(1)by redesignating
			 subsections (j) and (k) as subsections (o) and (p), respectively; and
				(2)by inserting
			 after subsection (i), the following:
					
						(j)Federally
				Supported Trials
							(1)All federally
				supported trialsWith respect to any clinical trial described in
				subsection (i)(3)(B) that is supported solely by a grant, contract, or
				cooperative agreement awarded by the Secretary, the principal investigator of
				such trial shall, not later than the date specified in paragraph (2), submit to
				the Secretary—
								(A)the information
				described in subclauses (II) through (X) of subsection (i)(3)(B)(iv), and with
				respect to clinical trials in progress on the date of enactment of the FACT
				Act, the information described in subclause (I) of subsection (i)(3)(B)(iv);
				or
								(B)a statement
				containing information sufficient to demonstrate to the Secretary that the
				information described in subparagraph (A) cannot reasonably be submitted, along
				with an estimated date of submission of the information described in such
				subparagraph.
								(2)Date
				specifiedThe date specified in this paragraph shall be the date
				that is 1 year from the earlier of—
								(A)the estimated
				completion date of the trial, as submitted under subsection
				(i)(3)(B)(vi)(I)(ii); or
								(B)the actual date
				of the completion or termination of the trial.
								(3)Condition of
				federal grants, contracts, and cooperative agreements
								(A)Certification
				of complianceTo be eligible to receive a grant, contract, or
				cooperative agreement from the Secretary for the conduct or support of a
				clinical trial described in subsection (i)(3)(B), the principal investigator
				involved shall certify to the Secretary that—
									(i)such investigator
				shall submit data to the Secretary in accordance with this subsection;
				and
									(ii)such
				investigator has complied with the requirements of this subsection with respect
				to other clinical trials conducted by such investigator after the date of
				enactment of the FACT Act.
									(B)Failure to
				submit certificationAn investigator that fails to submit a
				certification as required under subparagraph (A) shall not be eligible to
				receive a grant, contract, or cooperative agreement from the Secretary for the
				conduct or support of a clinical trial described in subsection
				(i)(3)(B).
								(C)Failure to
				comply with certificationIf, by the date specified in paragraph
				(2), the Secretary has not received the information or statement described in
				paragraph (1), the Secretary shall—
									(i)transmit to the
				principal investigator involved a notice specifying the information or
				statement required to be submitted to the Secretary and stating that such
				investigator shall not be eligible to receive further funding from the
				Secretary if such information or statement is not submitted to the Secretary
				within 30 days of the date on which such notice is transmitted; and
									(ii)include and
				prominently display, until such time as the Secretary receives the information
				or statement described in paragraph (1), as part of the record of such trial in
				the database described in subsection (i), a notice stating that the results of
				such trials have not been reported as required by law.
									(D)Failure to
				comply with noticeIf by the date that is 30 days after the date
				on which the notice described in subparagraph (C) is transmitted, the Secretary
				has not received from the principal investigator involved the information or
				statement required pursuant to such notice, the Secretary may not award a
				grant, contract, cooperative agreement, or any other award to such principal
				investigator until such principal investigator submits to the Secretary the
				information or statement required pursuant to such notice.
								(E)Submission of
				statement but not information
									(i)In
				generalIf by the date specified in paragraph (2), the Secretary
				has received a statement described in paragraph (1)(B) but not the information
				described in paragraph (1)(A), the Secretary shall transmit to the principal
				investigator involved a notice stating that such investigator shall submit such
				information by the date determined by the Secretary in consultation with such
				investigator.
									(ii)Failure to
				comply with certificationIf, by the date specified by the
				Secretary in the notice under clause (i), the Secretary has not received the
				information described in paragraph (1)(B), the Secretary shall—
										(I)transmit to the
				principal investigator involved a notice specifying the information required to
				be submitted to the Secretary and stating that such investigator shall not be
				eligible to receive further funding from the Secretary if such information is
				not submitted to the Secretary within 30 days of the date on which such notice
				is transmitted; and
										(II)include and
				prominently display, until such time as the Secretary receives the information
				described in paragraph (1)(B), as part of the record of such trial in the
				database described in subsection (i), a notice stating that the results of such
				trials have not been reported as required by law.
										(F)Failure to
				comply with noticeIf by the date that is 30 days after the date
				on which the notice described in subparagraph (E)(ii)(I) is transmitted, the
				Secretary has not received from the principal investigator involved the
				information required pursuant to such notice, the Secretary may not award a
				grant, contract, cooperative agreement, or any other award to such principal
				investigator until such principal investigator submits to the Secretary the
				information required pursuant to such notice.
								(G)Rule of
				constructionFor purposes of this paragraph, limitations on the
				awarding of grants, contracts, cooperative agreements, or any other awards to
				principal investigators for violations of this paragraph shall not be construed
				to include any funding that supports the clinical trial involved.
								(4)Rule of
				constructionNothing in this subsection shall be construed to
				prevent an investigator other than the investigator described in paragraph
				(3)(F) from receiving an ongoing award, contract, or cooperative
				agreement.
							(5)Inclusion in
				registry
								(A)General
				ruleThe Secretary shall, pursuant to subsection (i)(5),
				include—
									(i)the data
				described in subsection (i)(3)(A) and submitted under the amendments made by
				section 4(a) of the FACT Act in the registry described in subsection (i) as
				soon as practicable after receiving such data; and
									(ii)the data
				described in clause (I) of subsection (i)(3)(B)(iv) and submitted under this
				subsection or the amendments made by section 4(a) of the FACT Act in the
				database described in subsection (i) as soon as practicable after receiving
				such data.
									(B)Other
				data
									(i)In
				generalThe Secretary shall, pursuant to subsection (i)(5),
				include the data described in subclauses (II) through (X) of subsection
				(i)(3)(B)(iv) and submitted under this section in the database described in
				subsection (i)—
										(I)as soon as
				practicable after receiving such data; or
										(II)in the case of
				data to which clause (ii) applies, by the date described in clause
				(iii).
										(ii)Data
				describedThis clause applies to data described in clause (i)
				if—
										(I)the principal
				investigator involved requests a delay in the inclusion in the database of such
				data in order to have such data published in a peer reviewed journal;
				and
										(II)the Secretary
				determines that an attempt will be made to seek such publication.
										(iii)Date for
				inclusion in registrySubject to clause (iv), the date described
				in this clause is the earlier of—
										(I)the date on which
				the data involved is published as provided for in clause (ii); or
										(II)the date that is
				18 months after the date on which such data is submitted to the
				Secretary.
										(iv)Extension of
				dateThe Secretary may extend the 18-month period described in
				clause (iii)(II) for an additional 6 months if the principal investigator
				demonstrates to the Secretary, prior to the expiration of such 18-month period,
				that the data involved has been accepted for publication by a journal described
				in clause (ii)(I).
									(v)Modification of
				dataPrior to including data in the database under clause (ii) or
				(iv), the Secretary shall permit the principal investigator to modify the data
				involved.
									(6)Memorandum of
				understandingNot later than 6 months after the date of enactment
				of the FACT Act, the Secretary shall seek a memorandum of understanding with
				the heads of all other Federal agencies that conduct clinical trials to include
				in the registry and the database clinical trials sponsored by such agencies
				that meet the requirements of this subsection.
							(7)Application to
				certain personsThe provisions of this subsection shall apply to
				a responsible person described in subsections (n)(1)(A)(ii)(II) or
				(n)(1)(B)(i)(II).
							(k)Trials With
				Non-Federal Support
							(1)In
				generalThe responsible person for a clinical trial described in
				subsection (i)(3)(B) shall, not later than the date specified in paragraph (3),
				submit to the Secretary—
								(A)the information
				described in subclauses (II) through (X) of subsection (i)(3)(B)(iv), and with
				respect to clinical trials in progress on the date of enactment of the FACT
				Act, the information described in subclause (I) of subsection (i)(3)(B)(iv);
				or
								(B)a statement
				containing information sufficient to demonstrate to the Secretary that the
				information described in subparagraph (A) cannot reasonably be submitted, along
				with an estimated date of submission of the information described in such
				subparagraph.
								(2)Sanction in
				case of noncompliance
								(A)Initial
				noncomplianceIf by the date specified in paragraph (3), the
				Secretary has not received the information or statement required to be
				submitted to the Secretary under paragraph (1), the Secretary shall—
									(i)transmit to the
				responsible person for such trial a notice stating that such responsible person
				shall be liable for the civil monetary penalties described in subparagraph (B)
				if the required information or statement is not submitted to the Secretary
				within 30 days of the date on which such notice is transmitted; and
									(ii)include and
				prominently display, until such time as the Secretary receives the information
				described in paragraph (1), as part of the record of such trial in the database
				described in subsection (i), a notice stating that the results of such trials
				have not been reported as required by law.
									(B)Civil monetary
				penalties for noncompliance
									(i)In
				generalIf by the date that is 30 days after the date on which a
				notice described in subparagraph (A) is transmitted, the Secretary has not
				received from the responsible person involved the information or statement
				required pursuant to such notice, the Secretary shall, after providing the
				opportunity for a hearing, order such responsible person to pay a civil penalty
				of $10,000 for each day after such date that the information or statement is
				not submitted.
									(ii)WaiversIn
				any case in which a responsible person described in clause (i) is a nonprofit
				entity, the Secretary may waive or reduce the penalties applicable under such
				clause to such person.
									(C)Submission of
				statement but not information
									(i)In
				generalIf by the date specified in paragraph (3), the Secretary
				has received a statement described in paragraph (1)(B) but not the information
				described in paragraph (1)(A) the Secretary shall transmit to the responsible
				person involved a notice stating that such responsible person shall submit such
				information by the date determined by the Secretary in consultation with such
				responsible person.
									(ii)Failure to
				complyIf, by the date specified by the Secretary in the notice
				under clause (i), the Secretary has not received the information described in
				paragraph (1)(A), the Secretary shall—
										(I)transmit to the
				responsible person involved a notice specifying the information required to be
				submitted to the Secretary and stating that such responsible person shall be
				liable for the civil monetary penalties described in subparagraph (D) if such
				information is not submitted to the Secretary within 30 days of the date on
				which such notice is transmitted; and
										(II)include and
				prominently display, until such time as the Secretary receives the information
				described in paragraph (1)(A), as part of the record of such trial in the
				database described in subsection (i), a notice stating that the results of such
				trials have not been reported as required by law.
										(D)Noncompliance
									(i)In
				generalIf by the date that is 30 days after the date on which a
				notice described in subparagraph (C)(ii)(I) is transmitted, the Secretary has
				not received from the responsible person involved the information required
				pursuant to such notice, the Secretary, after providing the opportunity for a
				hearing, shall order such responsible person to pay a civil penalty of $10,000
				for each day after such date that the information is not submitted.
									(ii)WaiversIn
				any case in which a responsible person described in clause (i) is a nonprofit
				entity, the Secretary may waive or reduce the penalties applicable under such
				clause to such person.
									(E)Notice of
				publication of dataIf the responsible person is the manufacturer
				or distributor of the drug, biological product, or device involved, the notice
				under subparagraphs (A)(i) and (C)(ii)(I) shall include a notice that the
				Secretary shall publish the data described in subsection (i)(3)(B) in the
				database if the responsible person has not submitted the information specified
				in the notice transmitted by the date that is 6 months after the date of such
				notice.
								(F)Publication of
				dataNotwithstanding section 301(j) of the
				Federal Food, Drug, and Cosmetic
				Act, section 1905 of title 18, United States Code, or any other
				provision of law, if the responsible person is the manufacturer or distributor
				of the drug, biological product, or device involved, and if the responsible
				person has not submitted to the Secretary the information specified in a notice
				transmitted pursuant to subparagraph (A)(i) or (C)(ii)(I) by the date that is 6
				months after the date of such notice, the Secretary shall publish in the
				registry information that—
									(i)is described in
				subsection (i)(3)(B); and
									(ii)the responsible
				person has submitted to the Secretary in any application, including a
				supplemental application, for the drug or device under section 505, 510, 515,
				or 520 of the Federal Food, Drug, and Cosmetic
				Act or for the biological product under section 351.
									(3)Date
				specifiedThe date specified in this paragraph shall be the date
				that is 1 year from the earlier of—
								(A)the estimated
				completion date of the trial, submitted under subsection (i)(3)(B)(vi)(I)(ii);
				or
								(B)the actual date
				of completion or termination of the trial.
								(4)Use of
				funds
								(A)In
				generalThe Secretary shall deposit the funds collected under
				paragraph (2) into an account and use such funds, in consultation with the
				Director of the Agency for Healthcare Research and Quality, to fund studies
				that compare the clinical effectiveness of 2 or more treatments for similar
				diseases or conditions.
								(B)Funding
				decisionsThe Secretary shall award funding under subparagraph
				(A) based on a priority list established not later than 6 months after the date
				of enactment of the FACT Act by the Director of the Agency for Healthcare
				Research and Quality and periodically updated as determined appropriate by the
				Director.
								(5)Inclusion in
				registry
								(A)General
				ruleThe Secretary shall, pursuant to subsection (i)(5),
				include—
									(i)the data
				described in subsection (i)(3)(A) and submitted under the amendments made by
				section 4(a) of the FACT Act in the registry described in subsection (i) as
				soon as practicable after receiving such data; and
									(ii)the data
				described in clause (I) of subsection (i)(3)(B)(iv) and submitted under this
				subsection in the database described in subsection (i) as soon as practicable
				after receiving such data.
									(B)Other
				data
									(i)In
				generalThe Secretary shall, pursuant to subsection (i)(5),
				include the data described in subclauses (II) through (X) of subsection
				(i)(3)(B)(iv) and submitted under this section in the database described in
				subsection (i)—
										(I)as soon as
				practicable after receiving such data; or
										(II)in the case of
				data to which clause (ii) applies, by the date described in clause
				(iii).
										(ii)Data
				describedThis clause applies to data described in clause (i)
				if—
										(I)the responsible
				person involved requests a delay in the inclusion in the database of such data
				in order to have such data published in a peer reviewed journal; and
										(II)the Secretary
				determines that an attempt will be made to seek such publication.
										(iii)Date for
				inclusion in registrySubject to clause (iv), the date described
				in this clause is the earlier of—
										(I)the date on which
				the data involved is published as provided for in clause (ii); or
										(II)the date that is
				18 months after the date on which such data is submitted to the
				Secretary.
										(iv)Extension of
				dateThe Secretary may extend the 18-month period described in
				clause (iii)(II) for an additional 6 months if the responsible person
				demonstrates to the Secretary, prior to the expiration of such 18-month period,
				that the data involved has been accepted for publication by a journal described
				in clause (ii)(I).
									(v)Modification of
				dataPrior to including data in the database under clause (ii) or
				(iv), the Secretary shall permit the responsible person to modify the data
				involved.
									(6)EffectThe
				information with respect to a clinical trial submitted to the Secretary under
				this subsection, including data published by the Secretary pursuant to
				paragraph (2)(F), may not be submitted by a person other than the responsible
				person as part of, or referred to in, an application for approval of a drug or
				device under section 505, 510, 515, or 520 of the
				Federal Food, Drug, and Cosmetic Act
				or of a biological product under section 351, unless the information is
				available from a source other than the registry or database described in
				subsection (i).
							(l)Procedures and
				Waivers
							(1)Submission
				prior to noticeNothing in subsections (j) through (k) shall be
				construed to prevent a principal investigator or a responsible person from
				submitting any information required under this subsection to the Secretary
				prior to receiving any notice described in such subsections.
							(2)Ongoing
				trialsA factually accurate statement that a clinical trial is
				ongoing shall be deemed to be information sufficient to demonstrate to the
				Secretary that the information described in subsections (j)(1)(A) and (k)(1)(A)
				cannot reasonably be submitted.
							(3)Information
				previously submittedNothing in subsections (j) through (k) shall
				be construed to require the Secretary to send a notice to any principal
				investigator or responsible person requiring the submission to the Secretary of
				information that has already been submitted.
							(4)Submission
				format and technical standards
								(A)In
				generalThe Secretary shall, to the extent practicable, accept
				submissions required under this subsection in an electronic format and shall
				establish interoperable technical standards for such submissions.
								(B)Consistency of
				standardsTo the extent practicable, the standards established
				under subparagraph (A) shall be consistent with standards adopted by the
				Consolidated Health Informatics Initiative (or a successor organization to such
				Initiative) to the extent such Initiative (or successor) is in
				operation.
								(5)Trials
				completed prior to enactmentThe Secretary shall establish
				procedures and mechanisms to allow for the voluntary submission to the database
				of the information described in subsection (i)(3)(B) with respect to clinical
				trials completed prior to the date of enactment of the FACT Act. In cases in
				which it is in the interest of public health, the Secretary may require that
				information from such trials be submitted to the database. To the extent
				practicable, submissions to the database shall comply with paragraph (4).
				Failure to comply with a requirement to submit information to the database
				under this paragraph shall be deemed to be a failure to submit information as
				required under this section, and the appropriate remedies and sanctions under
				this section shall apply.
							(6)Trials not
				involving drugs, biological products, or devicesThe Secretary
				shall establish procedures and mechanisms to allow for the voluntary submission
				to the database of the information described in subsection (i)(3)(B) with
				respect to clinical trials that do not involve drugs, biological products, or
				devices. In cases in which it is in the interest of public health, the
				Secretary may require that information from such trials be submitted to the
				database. Failure to comply with such a requirement shall be deemed to be a
				failure to submit information as required under this section, and the
				appropriate remedies and sanctions under this section shall apply.
							(7)Submission of
				inaccurate information
								(A)In
				generalIf the Secretary determines that information submitted by
				a principal investigator or a responsible person under this section is
				factually and substantively inaccurate, the Secretary shall submit a notice to
				the investigator or responsible person concerning such inaccuracy that
				includes—
									(i)a
				summary of the inaccuracies involved; and
									(ii)a request for
				corrected information within 30 days.
									(B)Audit of
				information
									(i)In
				generalThe Secretary may conduct audits of any information
				submitted under subsection (i).
									(ii)RequirementAny
				principal investigator or responsible person that has submitted information
				under subsection (i) shall permit the Secretary to conduct the audit described
				in clause (i).
									(C)Changes to
				informationAny change in the information submitted by a
				principal investigator or a responsible person under this section shall be
				reported to the Secretary within 30 days of the date on which such investigator
				or person became aware of the change for purposes of updating the registry or
				the database.
								(D)Failure to
				correctIf a principal investigator or a responsible person fails
				to permit an audit under subparagraph (B), provide corrected information
				pursuant to a notice under subparagraph (A), or provide changed information
				under subparagraph (C), the investigator or responsible person involved shall
				be deemed to have failed to submit information as required under this section
				and the appropriate remedies and sanction under this section shall
				apply.
								(E)Corrections
									(i)In
				generalThe Secretary may correct, through any means deemed
				appropriate by the Secretary to protect public health, any information included
				in the registry or the database described in subsection (i) (including
				information described or contained in a publication referred to under subclause
				(VI) of subsection (i)(3)(B)(iv)) that is—
										(I)submitted to the
				Secretary for inclusion in the registry or the database; and
										(II)factually and
				substantively inaccurate or false or misleading.
										(ii)Reliance on
				informationThe Secretary may rely on any information from a
				clinical trial or a report of an adverse event acquired or produced under the
				authority of section 351 of this Act or of the Federal Food, Drug, and Cosmetic Act in
				determining whether to make corrections as provided for in clause (i).
									(iii)Determinations
				relating to misleading informationFor purposes of clause
				(i)(II), in determining whether information is misleading, the Secretary shall
				use the standard described in section 201(n) of the
				Federal Food, Drug, and Cosmetic Act
				that is used to determine whether labeling or advertising is misleading.
									(iv)Rule of
				constructionThis subparagraph shall not be construed to
				authorize the disclosure of information if—
										(I)such disclosure
				would constitute an invasion of personal privacy;
										(II)such information
				concerns a method or process which as a trade secret is entitled to protection
				within the meaning of section 301(j) of the Federal Food, Drug, and Cosmetic Act;
										(III)such disclosure
				would disclose confidential commercial information or a trade secret, other
				than a trade secret described in subclause (II), unless such disclosure is
				necessary—
											(aa)to
				make a correction as provided for under clause (i); and
											(bb)protect the
				public health; or
											(IV)such disclosure
				relates to a biological product for which no license is in effect under section
				351, a drug for which no approved application is in effect under section 505(c)
				of the Federal Food, Drug, and Cosmetic
				Act, or a device that is not cleared under section 510(k) of such
				Act or for which no application is in effect under section 515 of such
				Act.
										(v)NoticeIn
				the case of a disclosure under clause (iv)(III), the Secretary shall notify the
				manufacturer or distributor of the drug, biological product, or device
				involved—
										(I)at least 30 days
				prior to such disclosure; or
										(II)if immediate
				disclosure is necessary to protect the public health, concurrently with such
				disclosure.
										(8)Waivers
				regarding clinical trial resultsThe Secretary may waive the
				requirements of subsections (j)(1) and (k)(1) that the results of clinical
				trials be submitted to the Secretary, upon a written request from the
				responsible person if the Secretary determines that extraordinary circumstances
				justify the waiver and that providing the waiver is in the public interest,
				consistent with the protection of public health, or in the interest of national
				security. Not later than 30 days after any part of a waiver is granted, the
				Secretary shall notify, in writing, the appropriate committees of Congress of
				the waiver and provide an explanation for why the waiver was granted.
							(m)Trials
				Conducted Outside of the United States
							(1)In
				generalWith respect to clinical trials described in paragraph
				(2), the responsible person shall submit to the Secretary the information
				required under subclauses (II) through (X) of subsection (i)(3)(B)(iv). The
				Secretary shall ensure that the information described in the preceding sentence
				is made available in the database under subsection (i) in a timely manner.
				Submissions to the database shall comply with subsection (l)(4) to the extent
				practicable. The Secretary shall include the information described in the
				preceding sentence in the database under subsection (i) as soon as practicable
				after receiving such information. Failure to comply with this paragraph shall
				be deemed to be a failure to submit information as required under this section,
				and the appropriate remedies and sanctions under this section shall
				apply.
							(2)Clinical trial
				describedA clinical trial is described in this paragraph
				if—
								(A)such trial is
				conducted outside of the United States; and
								(B)the data from
				such trial is—
									(i)submitted to the
				Secretary as part of an application, including a supplemental application, for
				a drug or device under section 505, 510, 515, or 520 of the
				Federal Food, Drug, and Cosmetic Act
				or for the biological product under section 351; or
									(ii)used in
				advertising or labeling to make a claim about the drug, device, or biological
				product involved.
									(n)Definitions;
				Individual Liability
							(1)Responsible
				person
								(A)In
				generalIn this section, the term responsible person
				with respect to a clinical trial, means—
									(i)if such clinical
				trial is the subject of an investigational new drug application or an
				application for an investigational device exemption, the sponsor of such
				investigational new drug application or such application for an investigational
				device exemption; or
									(ii)except as
				provided in subparagraph (B), if such clinical trial is not the subject of an
				investigational new drug application or an application for an investigational
				device exemption—
										(I)the person that
				provides the largest share of the monetary support (such term does not include
				in-kind support) for the conduct of such trial; or
										(II)in the case in
				which the person described in subclause (I) is a Federal or State agency, the
				principal investigator of such trial.
										(B)Nonprofit
				entities and requesting persons
									(i)Nonprofit
				entitiesFor purposes of subparagraph (A)(ii)(I), if the person
				that provides the largest share of the monetary support for the conduct of the
				clinical trial involved is a nonprofit entity, the responsible person for
				purposes of this section shall be—
										(I)the nonprofit
				entity; or
										(II)if the nonprofit
				entity and the principal investigator of such trial jointly certify to the
				Secretary that the principal investigator will be responsible for submitting
				the information described in subsection (i)(3)(B) for such trial, the principal
				investigator.
										(ii)Requesting
				personsFor purposes of subparagraph (A)(ii)(I), if a
				person—
										(I)has submitted a
				request to the Secretary that the Secretary recognize the person as the
				responsible person for purposes of this section; and
										(II)the Secretary
				determines that such person—
											(aa)provides
				monetary support for the conduct of such trial;
											(bb)is
				responsible for the conduct of such trial; and
											(cc)will be
				responsible for submitting the information described in subsection (i)(3)(B)
				for such trial;
											such person
				shall be the responsible person for purposes of this section.(2)Drug, device,
				biological productIn this section—
								(A)the terms
				drug and device have the meanings given such terms in
				section 201 of the Federal Food, Drug, and
				Cosmetic Act; and
								(B)the term
				biological product has the meaning given such term in section 351
				of this Act.
								(3)Individual
				liability
								(A)Limitation on
				liability of individualsNo individual shall be liable for any
				civil monetary penalty under this section.
								(B)Individuals who
				are responsible personsIf a responsible person under
				subparagraph (A) or (B) of paragraph (1) is an individual, such individual
				shall be subject to the procedures and conditions described in subsection
				(j).
								.
				(c)Authorization
			 of AppropriationsSection 402 of the
			 Public Health Service Act (42 U.S.C.
			 282), as amended by this section, is further amended by adding at the end the
			 following:
				
					(q)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this
				section.
					.
			(d)Conforming
			 amendmentSection 402(c)(1)(D) of the Public Health Service Act
			 (42 U.S.C. 282(c)(1)(D)), as amended by Public Law 109–482, is amended by
			 striking 402(k) and inserting 402(p).
			4.Review and
			 approval of proposals for research
			(a)AmendmentsSection
			 492A(a) of the Public Health Service
			 Act (42 U.S.C. 289a–1(a)) is amended—
				(1)in paragraph
			 (1)(A), by striking “unless” and all that follows through the period and
			 inserting the following: “unless—
					
						(i)the application
				has undergone review in accordance with such section and has been recommended
				for approval by a majority of the members of the Board conducting the
				review;
						(ii)such Board has
				submitted to the Secretary a notification of such approval; and
						(iii)with respect to
				an application involving a clinical trial to which section 402(i) applies, the
				principal investigator who has submitted such application has submitted to the
				Secretary for inclusion in the registry and the database described in section
				402(i) the information described in paragraph (3)(A) and subclause (I) of
				paragraph (3)(B)(iv) of such section.
						;
				and
				(2)by adding at the
			 end the following:
					
						(3)Cost
				recoveryNonprofit entities may recover the full costs associated
				with compliance with the requirements of paragraph (1) from the Secretary as a
				direct cost of
				research.
						.
				(b)RegulationsThe
			 Secretary of Health and Human Services shall modify the regulations promulgated
			 at part 46 of title 45, Code of Federal Regulations, part 50 of title 21, Code
			 of Federal Regulations, and part 56 of title 21, Code of Federal Regulations,
			 to reflect the amendments made by subsection (a).
			(c)Conforming
			 amendmentSection 492A(a)(2) of the Public Health Service Act (42
			 U.S.C. 289a–1(a)(2)), as amended by Public Law 109–482, is amended by striking
			 402(k) and inserting 402(p).
			5.Prohibited
			 actsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331) is amended by adding at the end the following:
			
				(ii)(1)The
				entering into of a contract or other agreement by a responsible person or a
				manufacturer of a drug, biological product, or device with an individual who is
				not an employee of such responsible person or manufacturer, or the performance
				of any other act by such a responsible person or manufacturer, that prohibits,
				limits, or imposes unreasonable delays on the ability of such individual
				to—
					(A)discuss the results of a clinical
				trial at a scientific meeting or any other public or private forum; or
				(B)publish the results of a clinical
				trial or a description or discussion of the results of a clinical trial in a
				scientific journal or any other publication.
				(2)The entering into a contract or other
				agreement by a responsible person or a manufacturer of a drug, biological
				product, or device with an academic institution or a health care facility, or
				the performance of any other act by such a responsible person or manufacturer,
				that prohibits, limits, or imposes unreasonable delays on the ability of an
				individual who is not an employee of such responsible person or manufacturer
				to—
					(A)discuss the results of a clinical
				trial at a scientific meeting or any other public or private forum; or
					(B)publish the results of a clinical
				trial or a description or discussion of the results of a clinical trial in a
				scientific journal or any other
				publication.
					.
		6.Reports
			(a)Implementation
			 ReportNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall submit to the appropriate
			 committees of Congress a report on the status of the implementation of the
			 requirements of the amendments made by section 3 that includes a description of
			 the number and types of clinical trials for which information has been
			 submitted under such amendments.
			(b)Data
			 Collection
				(1)In
			 generalThe Secretary of Health and Human Services shall enter
			 into a contract with the Institute of Medicine for the conduct of a study
			 concerning the extent to which data submitted to the registry under section
			 402(i) of the Public Health Service
			 Act (42 U.S.C. 282(i)) has impacted the public health.
				(2)ReportNot
			 later than 6 months after the date on which a contract is entered into under
			 paragraph (1), the Institute of Medicine shall submit to the Secretary of
			 Health and Human Services a report on the results of the study conducted under
			 such paragraph. Such report shall include recommendations for changes to the
			 registry, the database, and the data submission requirements that would benefit
			 the public health.
				
